            Case 1:20-cv-08712-RA Document 29 Filed 05/21/21 Page 1 of 1

                  Michael Faillace & Associates, P.C.
                                       Employment and Litigation Attorneys

60 East 42nd Street, Suite 4510                                                Telephone: (212) 317-1200
New York, New York 10165                                                       Facsimile: (212) 317-1620

                                                             May 21, 2021

Via ECF                                                                              Application granted.
                                                                                     SO ORDERED.
Hon. Ronnie Abrams
United States District Judge
United States District Court
Southern District of New York
                                                                                     ___________________
40 Foley Square
                                                                                     Ronnie Abrams, U.S.D.J.
New York, New York 10007
                                                                                     May 25, 2021
                          Re:      Oseas Quic, et al v. Uncle Mario’s Brick Oven Pizza LLC, et al
                                   Index No.: 20-08712 (RA)

Your Honor:

        My office represents Plaintiffs in the above-captioned matter. I write, jointly with defense
counsel, to respectfully request the Court to grant the parties a short extension of time to submit
their settlement agreement (“agreement”) for Court approval, from the current deadline of May
21, 2021 to May 26, 2021. This is the first request of its kind.

        Counsel for the parties have prepared an agreement, but the parties need additional time to
review and sign the agreement. Accordingly, the parties respectfully request the Court to grant
their application for a short extension of time to submit the agreement for Court approval.

        The parties thank the Court for its time and consideration of this matter.

                                                             Respectfully submitted,

                                                             /s
                                                             William K. Oates, Esq.
                                                             Michael Faillace & Associates, P.C.
                                                             Attorneys for Plaintiffs
cc:     Anthony G. Mango, Esq. (via ECF)
        Attorney for Defendants




                          Certified as a minority-owned business in the State of New York
